Title: To Thomas Jefferson from Stephen Sayre, 20 October 1803
From: Sayre, Stephen
To: Jefferson, Thomas


          
            
              Sir
            
            Point Breeze 20th octor 1803.
          
          I have received a letter dated 8th of sepr. of Mr Lewis le Coutould, who is now at Detroit, & is, I presume, well known by all the principal officers of government.
          He informs me, that the inhabitants were then about petitioning the President to appoint a Governor over that part of our Territory; and he requests me to make immediate application, for the appointment, because, he supposes I should be well received by the people, for many reasons; but especially, for the proofs I can give of my attachment to the french nation the services I have render’d, & my knowledge of their language.
          Will you Sir, do me the justice, to look back, & call to your memory the period which tried mens souls. Do I offend your Secretary of State because all my past applications have been made on the ground of past services? My opinion of his good sense, & integrity, forbid flattery, or mean sollicitation thro’ others; and if he can find any citizen of the union, who has done half the services, or who has suffered a tythe of what I have done—or who is capable of doing more honor to the Administration in the above named territory, let him be sent there, & I will not complain
          I shall be at Washington some few days hence, when I shall produce the above letter. Inclosed I take the liberty to send you my printed case, so long before Congress, that you may see how ungratefully I have been treated, both by the old & new Congress
          My Claims here stated do not reach the most important of my services, which respect the armed neutrality   I am very respectfully yours &c &c
          
            
              Stephen Sayre
            
          
        